Title: The Committee for Foreign Affairs to the American Commissioners, 21 January 1778
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
York Town in Pensylvania January 21st: 1778.
We mean in this letter to give you a succint view of the state of our military affairs. You must long before this reaches you have been made acquainted with the signal success of the american arms in the northern department, particularly the several Engagements in that quarter previous to the surrender of General Burgoyne and his whole army to General Gates. Since that time Ticonderoga and Mount Independence have been evacuated by the enemy, so that the whole of that Department is now in our possession. The Indians are perfectly quiet and we have lately received intelligence that those formerly in the interest of our enemies incline to our side, as also that the inhabitants of Canada in general where the enemy have but small force are much disposed to favour us. General Burgoyne and his troops are now near Boston; and on account of several very exceptionable parts of his conduct Congress have resolved that he shall not be suffered to depart till the convention of Saratoga is ratified by the Court of London.
A part of the enemies army is still in possession of Newport in Rhode Island. An expedition intended to dipossess them of that place, on account of some mistakes and neglect of those who were to make the proper preparations for it, was obliged to be laid aside, but, we expect, will some time hence be resumed.
As to the armies in this state, General Howe is still in Philadelphia but possesses no part of the country round it. General Washington’s army is in Huts to the westward of Schuylkill refreshing and recruiting during the winter, and it is in contemplation to call in a number of militia and attempt to expell Howe before he can be reinforced in the spring. A part of our army is stationed at Wilmington and they with the Militia on both sides of the river have been very successful in taking several of the enemy’s vessels since winter set in. A committee of Congress has just set off for the army to assist in regulating it for the next campaign and concerting measures for the most early and vigorous operations.
Copies of news-papers and of the proceedings of Congress relating to the Convention of Saratoga are sent to you by this conveyance, besides which we hope you will have the advantage of information from Mr. Adams in person. We are with much esteem Gentlemen Your humble Servants.
Jno WitherspoonJames Lovell
Honble Commissioners at Paris.
 
Notations: Letter from Dr. Witherspoon and Mr. Lovell Jany. 21. 1778 / [in another hand:] to the Commissioners
